PER CURIAM.
We have for review by conflict certio-rari these consolidated cases arising from *733the District Court of Appeal, Second District, and reported at 212 So.2d 811 and 212 So.2d 812 (1968). We find these decisions to he in conflict with Bruce v. Malloy, 150 Fla. 157, 7 So.2d 123 (1942).
In the consolidated cases, the District Court construed F.S. § 372.31, F.S.A., and the phrase therein “net, traps or fishing devices,” as excluding boats, motors and related paraphernalia used directly and on the water in poaching operations. In MaF loy, our construction of an earlier version of this same statute (§ 24, Ch. 13644, Laws of Florida 1929), specifically allowed the forfeiture and disposal of boats and motors, and implicitly allowed forfeiture and disposal of related items used directly in poaching operations.
On the authority of our opinion in Bruce v. Malloy, supra, the consolidated decisions under review are quashed and the cause remanded to that court for further proceedings consistent herewith.
It is so ordered.
ERVIN, C. J., and THORNAL, CARLTON and ADKINS, JJ-, concur.
BOYD, J., dissents with opinion.